DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The claim numbers are the final claim numbers, and not the originals. The previous amendments from 05/27/2014 are incorporated.
In claim 22, line 1, after the word “A” the words “non-transitory” have been added.

Allowable Subject Matter
Claims 1, 3 - 21 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for documenting a state of a mobile device before a start time of a vehicle crash, the method comprising: a processor executing instructions for receiving telematics data produced by one or more sensors at the vehicle; the processor executing instructions for identifying, based on the telematics data, a start time of the vehicle crash; the processor executing instructions for receiving data at the vehicle during the vehicle crash; the processor executing instructions for determining, based on the data, a call-related state of a mobile device before the start time of the vehicle crash; the processor automatically generating documentation of the vehicle crash, the documentation comprising an indication of the call-related state of the mobile device before the start time of the vehicle crash; and communicating the documentation to a user device for presentation to a user.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A method for documenting a familiarity of a user with a road associated with a vehicle crash, the method comprising: a processor executing 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 16, A method for documenting a yawing of a vehicle during a vehicle crash, the method comprising: a processor executing instructions for receiving telematics data produced by one or more sensors at the vehicle; the processor executing instructions for identifying, based on the telematics data, a start time of the vehicle crash; the processor executing instructions for receiving data at the vehicle during the vehicle crash; the processor executing instructions for determining, based on the data, a state of a mobile device before the start time of the vehicle crash; the processor determining, based on the telematics data, a yaw rate of the vehicle during the vehicle crash; the processor automatically generating documentation of the vehicle crash, the documentation comprising an indication of the state of the mobile device before the start time of the vehicle crash and a description that the vehicle was 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 17, A method for documenting a human gait associated with a user of a vehicle occurring after a crash of the vehicle, the method comprising: a processor executing instructions for receiving telematics data produced by one or more sensors at the vehicle; the processor executing instructions for identifying, based on the telematics data, a start time of the vehicle crash; the processor executing instructions for receiving data at the vehicle during the vehicle crash; the processor executing instructions for determining, based on the data, a state of a mobile device before the start time of the vehicle crash; the processor detecting, based on the telematics data, a human gait associated with a user of the vehicle, the human gait occurring after the vehicle crash; the processor automatically generating the documentation of the vehicle crash, the documentation comprising an indication of the state of the mobile device before the start time of the vehicle crash and a description that the user of the vehicle was walking after the crash based on the human gait of the user; and communicating the documentation to a user device for presentation to a user.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 18, A method for documenting [[a]] positions of a vehicle during a vehicle crash, the method comprising: a processor executing instructions for receiving telematics data produced by one or more sensors at the vehicle; the processor executing 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, A method for documenting that an airbag associated with a vehicle was deployed during a vehicle crash, the method comprising: a processor executing instructions for receiving telematics data produced by one or more sensors at the vehicle; the processor executing instructions for identifying, based on the telematics data, a start time of the vehicle crash; the processor executing instructions for receiving data at the vehicle during the vehicle crash; the processor executing instructions for determining, based on the data, a state of a mobile device before the start time of the vehicle crash; the processor calculating, based on the telematics data, a first rate of altitude change and a second rate of altitude change; the processor calculating a difference between the first rate of altitude change and the second rate of altitude change; and the processor automatically generating human readable prose documentation of the vehicle crash, the documentation comprising an indication of the state of the mobile device before the start time of the vehicle crash and a description that the airbag associated with the vehicle was deployed based on the difference satisfying a predetermined threshold; and communicating the documentation to a user device for presentation to a user.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 21, A system for documenting a state of a mobile device before a start time of a vehicle crash comprising: a processor; and storage for instructions executable by the processor to: receive telematics data produced by one or more sensors at the vehicle; identify, based on the telematics data, a start time of the vehicle crash; receive data at the vehicle during the vehicle crash; determine, based on the data, a call-related state of a mobile device before the start time of the vehicle crash; automatically generate documentation of the vehicle crash, the documentation comprising an indication of the call-related state of the mobile device before the start time of the vehicle crash; and communicate the documentation to a user device for presentation to a user.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 22, A computer-readable storage medium having instructions which, when executed by a processor, cause the processor to perform operations for documenting a state of a mobile device before a start time of a vehicle crash, the operations comprising: receiving telematics data produced by one or more sensors at the vehicle; identifying, based on the telematics data, a start time of the vehicle crash; receiving data at the vehicle during the vehicle crash; determining, based on the data, a call-related state of a mobile device before the start time of the vehicle crash; automatically generating documentation of the vehicle crash, the documentation comprising an indication of the call-related state of the mobile device before the start time of the vehicle crash; and communicating the documentation to a user device for presentation to a user.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661